Case: 19-10687     Document: 00515667201         Page: 1     Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 9, 2020
                                  No. 19-10687
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Noe Paramo Castaneda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-32-2


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Noe Paramo Castaneda pleaded guilty to conspiracy to possess with
   intent to distribute 50 grams or more of methamphetamine. The district
   court sentenced him below the advisory guidelines range to 180 months’




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10687      Document: 00515667201          Page: 2   Date Filed: 12/09/2020




                                    No. 19-10687


   imprisonment and two years of supervised release.          Castaneda timely
   appealed his sentence.
          The applicable advisory guideline range of 262 to 327 months of
   imprisonment included, inter alia, a hazardous-waste enhancement. Section
   2D1.1(b)(14)(A) of the sentencing guidelines provides a two-level
   enhancement “[i]f the offense involved (i) an unlawful discharge, emission,
   or release into the environment of a hazardous or toxic substance; or (ii) the
   unlawful transportation, treatment, storage, or disposal of a hazardous
   waste.”     U.S.S.G. § 2D1.1(b)(14)(A).         Castaneda argues that this
   enhancement was erroneous because there was no evidence that the
   materials seized at the methamphetamine conversion laboratory—at which
   Castaneda worked with his codefendant Victor Leonel Ortiz Alvarez to
   convert liquid methamphetamine into crystal form for distribution—were
   hazardous. The government responds that sufficient evidence in the record
   supports the enhancement because the presentence investigation report
   (PSR) stated that acetone cans were seized from the conversion laboratory
   and an environmental-services firm was required to dispose of other
   substances found at the same site.
          We need not resolve this dispute, however, because any error in
   calculating Castaneda’s advisory guidelines range was harmless. The district
   court overruled Castaneda’s objections to the PSR (including the hazardous-
   waste enhancement) and refused Castaneda’s request for an 87-month
   sentence. Instead, the district court imposed a sentence of 180 months. The
   district court further stated:
          Not only do I consider the sentence a reasonable sentence that
          takes into account in an appropriate manner all the factors the
          Court should consider in sentencing under 18
          [U.S.C. §] 3553(a), it’s the same sentence the Court would
          have imposed without regard to the ruling the Court would




                                         2
Case: 19-10687      Document: 00515667201           Page: 3    Date Filed: 12/09/2020




                                     No. 19-10687


          have made or could have made on the objections the defendant
          has made to certain paragraphs in the Presentence Report.
          Given the unequivocal statements by the district court that it would
   impose the same 180-month sentence even if it erred in its guidelines range
   calculation, we will not disturb the sentence for harmless error. See United
   States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010); see also United States
   v. Castro-Alfonso, 841 F.3d 292, 298-99 (5th Cir. 2016).
          Castaneda also contends that the district court erred in rejecting his
   request for a mitigating role adjustment without considering the factors set
   forth in the commentary to U.S.S.G. § 3B1.2. According to Castaneda, he
   was entitled to a reduction because his involvement in the offense was
   minimal compared to Ortiz Alvarez. Whether a defendant was a minor or
   minimal participant under § 3B1.2 is a factual finding reviewed for clear error.
   United States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016).
          The PSR noted that Castaneda understood the full scope of the
   criminal activity and played an integral role in the offense by guarding the
   conversion laboratory and assisting Ortiz Alvarez in the conversion of the
   methamphetamine that was to be distributed. See U.S.S.G. § 3B1.2, cmt.
   n.3(C). As the district court determined, these facts demonstrate that
   Castaneda’s involvement was not “peripheral to the advancement of the
   illicit activity,” United States v. Tremelling, 43 F.3d 148, 153 (5th Cir. 1995),
   but rather was necessary to Ortiz Alvarez’s activity. The district court’s
   refusal to grant a mitigating role adjustment was not clearly erroneous. See
   Torres-Hernandez, 843 F.3d at 209–10.
          AFFIRMED.




                                          3